July 9, 2015




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                         CYRIL J. SMITH, JR., Appellant

NO. 14-14-00185-CV                            V.

                       SAIHAT CORPORATION, Appellee
                      ________________________________

     This cause, an appeal from the judgment in favor of appellee, Saihat
Corporation, signed, November 27, 2013, was heard on the transcript of the record.
We have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We order appellant, Cyril J. Smith, Jr. to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.